Citation Nr: 1106209	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-41 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD), for the portion of the 
appeal period extending from April 13, 2004 to May 20, 2007.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, for the portion of the appeal period extending from May 21, 
2007, forward.

3.  Entitlement to a total disability rating based on individual 
unemployability, due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Ralph J. Bratch Esq., Bosley, 
McKown & Bratch 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Nashville, Tennessee, which granted service connection for PTSD 
and assigned an initial 10 percent evaluation effective from 
April 13, 2004 to May 20, 2007; followed by the assignment of a 
30 percent rating from May 21, 2007, forward.

In October 2010, a Board video conference hearing was held before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  At the hearing, the parties agreed to hold the 
record open for 30 days to allow for the submission of additional 
evidence.  Additional evidence was added to the record during 
that time period, which was accompanied by a waiver.

This appeal arises from initial rating award and in this case, 
staged ratings have been assigned for various periods of the 
appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the claims relating to PTSD have been separated are 
set forth as described in the title page.

Furthermore, information on file reflects that the Veteran's 
employment status may have changed during the course of the 
appeal period due to his PTSD.  In Rice v. Shinseki, 22 Vet. App. 
447 (2009), the United States Court of Appeals for Veterans' 
Claims (Court) held that a TDIU claim is part of an increased 
disability rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  The Board also notes that in 
accordance with a recent precedential opinion of the Court of 
Appeals for Veterans Claims, the Board must remand the issue of 
TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 
6-96 (noting that because the Board has jurisdiction over the 
question of TDIU for a particular disability in connection with a 
claim for an increased rating, the proper method of returning the 
case to the RO for further action is by Remand).  As such, a TDIU 
claimed has been added to the title page of this decision and is 
addressed in the remand.  

The issues of entitlement to an evaluation in excess of 30 
percent for PTSD for the appeal period extending from May 21, 
2007, forward, and entitlement to TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

For the portion of the appeal period extending from April 13, 
2004 to May 20, 2007, PTSD has been manifested by occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, but is not productive occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for PTSD have been 
met for the portion of the appeal period extending from April 13, 
2004 to May 20, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the initial rating claim on appeal, the VCAA duty 
to notify was satisfied by way of letters sent to the Veteran 
dated in May 2004 (addressing the elements of service connection 
prior to the grant of service connection for PTSD) and again in 
April 2009 (addressing the elements pertinent to the increased 
rating claim).  As this is an appeal arising from a grant of 
service connection, the notice that was provided before service 
connection was granted was legally sufficient and VA's duty to 
notify the Veteran in this case has been satisfied.  See Hartman 
v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007)

To the extent that the claim on appeal includes a component of 
increased (staged) ratings, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice 
was provided to the Veteran in the April 2009 letter.  
Subsequently, the RO readjudicated the claim in a Statement of 
the Case issued in October 2009.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as an 
Statement of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect).  The Board concludes that 
during the administrative appeal process, the Veteran was 
provided the information necessary such that the purposes of the 
notification have been met.  Vazquez-Flores, 22 Vet. App. at 49.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue on appeal has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained and the file includes arguments, 
contentions and statements of the Veteran and his representative.  
The Veteran provided testimony at a Board video conference 
hearing held before the undersigned Veterans Law Judge in October 
2010.  Additional evidence was added to the record at ,or shortly 
after the hearing, which was accompanied by a waiver. 

VA's duty to assist includes obtaining an examination and medical 
opinion when necessary to make an adequate determination.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was 
afforded a VA examination in May 2008 in connection with the 
claim currently on appeal.  The Veteran's representative has 
contended that this examination is inadequate as it fails to 
comprehensively account for and address the lay and clinical 
evidence of record.  These concerns have been considered by the 
Board and assist in providing a basis for remanding a portion of 
this claim.  However, with respect to the portion of the appeal 
addressing the matter of entitlement to an initial evaluation in 
excess of 10 percent for PTSD for the appeal period extending 
from April 13, 2004 to May 20, 2007, the VA examination report is 
not pertinent and the lay and clinical evidence on file relating 
to this appeal period is sufficient for rating purposes.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

Accordingly, the Board finds that VA has complied, to the extent 
required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

By rating action of July 2008, service connection was established 
for PTSD for under Diagnostic Code 9411.  An initial 10 percent 
evaluation was assigned effective from April 13, 2004 to May 20, 
2007; followed by the assignment of a 30 percent rating from May 
21, 2007, forward.  

VA records reflect that PTSD was initially diagnosed upon 
psychiatric assessment conducted in August 2002.  At that time, a 
Global Assessment of Functioning (GAF) score of 70 was assigned.  
VA records dated between August 2004 and February 2005, contain 
no detailed information relating to the Veteran's PTSD.  

VA records include an entry dated in March 2005, indicating that 
the Veteran's spouse threatened to leave him if he continued 
being verbally abusive.  It was noted that the Veteran had been 
married for 36 years and had 3 children.  The Veteran explained 
that his depression causing him to drink and in turn to be 
verbally abusive.  He explained that he was having nightmares of 
Vietnam.  It was also noted that he was not taking Sertraline 
regularly, as he was a truck driver and it was making him sleepy.  
Alcohol dependence; PTSD and depression were diagnosed.  

When seen by VA in January 2006, the Veteran reported that he was 
doing well on medications, but reported having some depression.  
He also indicated that his sleep was irregular due to his job as 
a truck driver.  On examination, the Veteran was well-oriented 
and appropriately groomed, speech was normal and thought 
processes were goal directed.  The Veteran denied having auditory 
of visual hallucinations and denied having suicidal or homicidal 
ideation.  Mood was described as euthymic with intermittent 
depression.  Insight and judgment were described as good.  
Alcohol dependence; PTSD and depression were diagnosed.

In a statement provided by the Veteran's spouse in April 2006, 
she indicated that the Veteran's manifestations of PTSD included: 
mood swings; suicidal ideation, re-experiencing the Vietnam War; 
and a loud voice.  The statement appears to indicate that the 
Veteran's spouse is a nurse.  

A VA record of August 2006 revealed that the Veteran had not been 
seen since January 2006.  The Veteran reported that he was having 
frequent mood swings and felt irritable after drinking alcohol, 
and reported that he drank because he was depressed.  Difficulty 
maintaining sleep was noted.  The entry revealed that the Veteran 
continued to experience occasional nightmares, flashbacks and 
depression, but indicated that overall, the symptoms were in good 
control.  There were no affective, perceptual or cognitive 
disturbances.  It was noted that the Veteran was compliant with 
medications with no side effects.  The entry further indicated 
that the Veteran had good personal hygiene and was well oriented.  
Speech and thought processes were normal, mood was good and 
memory was grossly intact.  There was no evidence of suicidal or 
homicidal ideation.  Insight, judgment, impulse control and 
reliability were good.  The diagnoses included: alcohol induced 
mood disorder; rule out PTSD; and alcohol dependence.  The entry 
indicated that GAF scores of 70 were assigned both for the 
January and August 2006 evaluations.  The medication Trazodone 
was started.

The Veteran's spouse provided a second statement in October 2006, 
stating that the Veteran's PTSD manifestations included: severe 
mood swings; irritability; nightmares, sleeplessness and, 
irritability.  She indicated that his PTSD medications resulted 
in side effects which interfered with his employment as a truck 
driver.  She mentioned that he was full of anger and had suicidal 
thoughts.  In November 2006, a statement was received from the 
Veteran.  He indicated that he had been regularly treated by VA 
for PTSD since 2002, and mentioned that he believed that his high 
blood pressure was related to PTSD.  He stated that he had 
nightmares and sleep impairment, and noted that his prescribed 
PTSD medication resulted in tiredness the next day and required 
making frequent stops in conjunction with his employment as a 
truck driver.  

A VA record dated in October 2006 reflects that the Veteran was 
last seen in August 2006.  The entry indicated that the Veteran 
continued to feel depression "off and on" and experienced 
occasional nightmares and flashbacks, but indicated that overall, 
the symptoms were in good control with medication.  It was noted 
that sleep was better with medication, but that Trazodone caused 
morning sedation and interfered with the Veteran's employment as 
a truck driver.  No affective, perceptual or cognitive 
disturbances were reported.  The entry further indicated that the 
Veteran had good personal hygiene and was well oriented.  Speech 
and thought processes were normal, mood was good and memory was 
grossly intact.  There was no evidence of suicidal or homicidal 
ideation.  Insight, judgment, impulse control and reliability 
were good.  The diagnoses included: alcohol induced mood 
disorder; rule out PTSD; and alcohol dependence.  A GAF score of 
75 was assigned.  The medication Trazodone was decreased.

A VA record dated in January 2007 reflects that the Veteran was 
last seen in October 2006.  The entry indicated that the Veteran 
had been very depressed and drinking heavily for some time.  The 
Veteran's wife described him as short-tempered; demanding; 
controlling; irritable and withdrawn from the family, and 
mentioned that she was steps away from divorce.  The Veteran 
reported that he continued to experience occasional nightmares 
and flashbacks.  Sleep was described as better with medication.  
No affective, perceptual or cognitive disturbances were reported.  
The entry further indicated that the Veteran had good personal 
hygiene and was well oriented.  Speech and thought processes were 
normal, mood was depressed, and memory was grossly intact.  There 
was no evidence of suicidal or homicidal ideation.  Insight, 
judgment, impulse control and reliability were good.  The 
diagnoses included: alcohol induced mood disorder; rule out PTSD; 
and alcohol dependence.  A GAF score of 75 was assigned.  The 
medication Trazodone was continued.

When seen by VA in February 2007, the Veteran reported that he 
continued having nightmares related to Vietnam, which happened a 
couple of times a week.  He also reported having occasional 
flashbacks, irritability, jumpiness and numbness.  It was noted 
that depression had improved, but sleep was poor.  The Veteran 
reported that he had cut down drinking and wanted to join a 
rehabilitation program.  The Veteran denied having suicidal or 
homicidal ideation.  No perceptual or cognitive disturbances were 
reported.  The entry indicated that the Veteran was compliant 
with medications and reported no side effects.  On examination, 
the Veteran had good personal hygiene and was well oriented.  
Speech and thought processes were normal, mood was depressed, and 
memory was grossly intact.  Insight, judgment, impulse control 
and reliability were good.  The diagnoses included: alcohol 
induced mood disorder; chronic PTSD; and alcohol dependence.  A 
GAF score of 75 was assigned.  The medications Trazodone and 
Wellbutrin were continued.

The Veteran was seen by VA for individual evaluation in March 
2007.  The Veteran reported improvement in his depression and 
mood swings, with little change in his nightmares, hyper-
vigilance, startle and anxiety.  It was noted that the Veteran 
was able to sleep well with Trazodone, but that when he did not 
take it, he had difficulty sleeping with depression and 
irritability the next day.  The Veteran reported that he was 
avoiding alcohol.  He denied having auditory or visual 
hallucinations.  On examination, the Veteran had good personal 
hygiene and was well oriented.  Speech and thought processes were 
normal, mood was good, and memory was intact.  Insight and 
judgment were not impaired.  There were no suicidal or homicidal 
thoughts.  The diagnoses included: alcohol dependence in early 
remission and PTSD.  A GAF score of 65 to 75 was assigned.  The 
medications Trazodone and Wellbutrin were continued.

Additional information found in VA records dated in March 2007 
indicates that the Veteran reported having sleep disturbance, 
severe problems with depressed mood, and decreased concentration.  
He denied having panic attacks, ritualistic behavior, or 
hallucinations.  He acknowledged having some suicidal thoughts in 
the past, but denied having any current or recent suicidal 
ideation.  

When seen by VA on May 21, 2007, the Veteran continued to 
complain of nightmares, worse when he was tired.  His wife 
reported that the Veteran's mood had deteriorated over the last 3 
weeks, manifested by demanding and controlling behavior.  The 
Veteran denied having suicidal or homicidal ideations or 
visual/auditory hallucinations.  It was noted that the Veteran 
was employed as a truck driver.  On examination, the Veteran had 
good personal hygiene and was well oriented.  Speech and thought 
processes were normal, mood was euthymic, and memory was intact.  
Insight and judgment were not impaired.  There were no suicidal 
or homicidal thoughts.  The diagnoses included: alcohol 
dependence in early full remission and PTSD.  A GAF score of 60 
was assigned.  The medications Trazodone and Wellbutrin were 
continued, and Buspar was started.

By rating action of July 2008, service connection for PTSD was 
granted, for which  an initial 10 percent evaluation effective 
from April 13, 2004 to May 20, 2007; followed by the assignment 
of a 30 percent rating from May 21, 2007, forward.

The Veteran and his spouse provided testimony at a Board 
videoconference hearing held in October 2010.  The Veteran 
indicated that his PTSD symptomatology had been consistent since 
2004, except that he retired from working as a truck driver in 
March 2009.  Among the reasons for the Veteran's choice to retire 
from his job were increased inattentiveness to details, 
drowsiness and an inability to get along with others.  A suicidal 
episode in 2007 was mentioned.  

Additional evidence accompanied by a waiver was presented for the 
file in October and November 2010, consisting of VA records dated 
from 2002 to 2010 and several lay statements dated in January 
2010.  Lay statements were submitted by the Veteran's two 
daughters to the effect that he was socially withdrawn, 
suspicious, moody, irritable and verbally abusive.  One daughter 
also mentioned that he talked of suicide one time.  A statement 
from a co-worker mentioned that the Veteran did not socialize 
with others on the job and had trouble with authority.  In a lay 
statement provided by the Veteran's spouse, she indicated that 
she had been married to the veteran since 1969.  She indicated 
that the Veteran was difficult to deal with, socially isolated, 
verbally abusive, and that he was constantly battling depression.  
She mentioned that he had been suicidal approximately 5 years 
previously and had been violent with her one occasion in 2007.   


Analysis

The Veteran contends that an initial evaluation in excess of 10 
percent is warranted for his service-connected PTSD for the 
portion of the appeal period extending from April 13, 2004 to May 
20, 2007.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where, as here, the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an award of service connection for a disability.  
Rather, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service- connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his or her ability to function under 
the ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

The Veteran's disability due to service-connected PTSD is 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
psychiatric symptoms listed in the rating criteria below are not 
exclusive, but are examples of typical symptoms for the listed 
percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Under the general rating formula for mental disorders, which 
became effective prior to the Veteran's claim for service 
connection, a 10 percent disability evaluation is warranted when 
the evidence demonstrates occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent disability evaluation is warranted for occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and an inability to establish and 
maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of close 
relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- 
IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a 
GAF score of 61 to 70 denotes mild symptoms or some difficulty in 
social and occupational functioning.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Scores ranging from 31 to 
40 reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing at school).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or judgment 
or inability to function in almost all areas.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266, 267 (1996).

At issue in this case is the question of whether an evaluation in 
excess of 10 percent is warranted for PTSD for the portion of the 
appeal period extending from April 13, 2004 to May 20, 2007.  The 
Board notes that subsequent to that date, the RO assigned a 30 
percent evaluation for PTSD symptomatology, effective from May 
21, 2007.  As the basis for assigning staged ratings in this 
case, the RO essentially explained that GAF scores of 75 to 65 
predominated during the initial appear period, with lower GAF 
scores (60 and below) shown from May 21, 2007, forward.  

Having reviewed the lay and clinical evidence pertinent to the 
appeal period, and with resolution of doubt in favor of the 
Veteran, the Board has determined that the assignment of an 
initial 30 percent evaluation is warranted for PTSD for the 
portion of the appeal period extending from effective from April 
13, 2004 to May 20, 2007.  

Significantly, lay and clinical evidence pertinent to the appeal 
period has been indicative of manifestations of depressed mood, 
anxiety, suspiciousness and sleep impairment.  The Board notes 
that despite statements of the Veteran's spouse to the contrary, 
the clinical evidence dated during this time period repeatedly 
failed to reveal any objective indication of memory loss.  

The Board points out that neither the Veteran himself, nor 
clinical records, have identified manifestations such as: speech 
irregularities, panic attacks more than once a week, difficulty 
in understanding complex commands; impairment of short-and long-
term memory impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; which would, if shown, 
support the assignment of a 50 percent evaluation for PTSD.  In 
fact, aside from occasional notations indicative of disturbances 
of motivation and mood, the numerous clinical entries dated 
between April 13, 2004 to May 20, 2007, specifically fail to 
reveal speech irregularities, panic attacks more than once a 
week, difficulty in understanding complex commands; impairment of 
short-and long-term memory impaired judgment or impaired abstract 
thinking.  

Socially, the evidence reflects that the Veteran is somewhat 
isolated, but the evidence reflects that the Veteran has been 
married for over 40 years and that he has received regular 
treatment for his PTSD.  During the appeal period, the Veteran 
was able to maintain employment as a truck driver with no 
contemporaneous documentation of confrontations or behavioral 
problems on the job.  The record does reflect, based on his 
hearing testimony, that the Veteran's decreased attentiveness, 
drowsiness - reportedly due to sleepless and medication used to 
treat to PTSD, and difficulty getting along with others, are his 
primary manifestations of industrial impairment.  The Board 
observes that during the appeal period extending from April 13, 
2004 to May 20, 2007, GAF scores ranging from 65 to 75, have been 
assigned, indicative of mild or even lesser overall industrial 
and social impairment.  A GAF score is probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  However, VA must assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.

In summary, the totality of evidence, reflects that the Veteran's 
PTSD symptoms have been consistent with the criteria described 
for the assignment of a 30 percent evaluation for PTSD as 
manifested by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks.  In this regard, the GAF scores 
assigned for the level of the Veteran's PTSD impairment have been 
assessed and considered in conjunction with the reported lay and 
clinical symptomatology associated with PTSD, and do not provide 
a basis, when considered in this manner, for the assignment of a 
higher evaluation.

The Board notes that an isolated instance of a suicidal gesture 
and impaired impulse control, mentioned by the Veteran's spouse 
and his daughters in their 2010 lay statements, do not form the 
basis for a higher evaluation in and of themselves.  Initially, 
the Board notes that it is not clear that these episodes occurred 
during the appeal period.  Moreover, a disability rating is based 
on an assessment of the overall level of industrial and social 
impairment associated with PTSD and not a "snapshot from a 
specific date or single interview, " as pointed out by the 
Veteran's representative.  In this case, the overall picture in 
consistent with the assignment of a 30 percent evaluation, and no 
higher.  

The Veteran's attorney maintains that a 70 percent initial 
evaluation is warranted for PTSD.  Significantly, virtually none 
of the enumerated criteria such as: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, were 
documented in any of the numerous clinical records applicable to 
the appeal period.  In fact, the records specifically document 
that the aforementioned manifestations were consistently not 
present.  As mentioned previously, infrequent and isolated 
references to suicidal ideation with no indication of intent, 
fails to form the basis - in and of itself, for an evaluation in 
excess of 30 percent.  Further GAF scores of 65 to 75 assigned 
during the applicable appeal period are not consistent with 
either occupational and social impairment with deficiencies in 
most areas, difficulty in adapting to stressful circumstances 
(including work or a worklike setting), or an inability to 
establish and maintain effective relationships.  

In light of the aforementioned evidence and with the application 
of the benefit of the doubt in the Veteran's favor, the Board 
finds that the Veteran's service-connected PTSD most nearly 
approximates the criteria for a 30 percent evaluation under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks is demonstrated.  38 C.F.R. § 4.7 (2010).  
Resolving reasonable doubt in the Veteran's favor as to the 
severity of service-connected PTSD, the Board concludes that the 
criteria for a 30 percent evaluation are met for the portion of 
the appeal period extending from April 13, 2004 to May 20, 2007, 
and to this extent the appeal is granted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  However, the preponderance of the 
evidence is against the assignment of an initial evaluation in 
excess of 30 percent for this portion of the appeal period.  
Since the evidence relating to this specific matter is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable.

With respect to the matter of whether the evidence indicates that 
the Veteran's service-connected PTSD warrants referral for an 
extraschedular consideration under 38 C.F.R. § 3.321, the Board 
notes that this issue is part and parcel with the claim for a 
total disability rating based on individual employability (TDIU) 
being remanded to the RO for further development.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, this issue will be 
addressed during the subsequent adjudication by the RO.

ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 30 percent for PTSD is 
granted, effective from April 13, 2004 to May 20, 2007.


REMAND

A remand is warranted in this case with respect to the claim for 
an increased evaluation for PTSD for the portion of the appeal 
period extending from May 21, 2007, forward, and in order to 
address matters relating to a TDIU, to include a possible 
extraschedular rating.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

In support a brief provided by the Veteran's attorney in October 
2010, a new VA examination was requested.  In essence, the 
attorney indicated that the last VA examination, conducted in May 
2008, was outdated - essentially maintaining the severity of the 
Veteran's PTSD has increased since the last VA examination; and 
inadequate, as it failed to account for and consider 
comprehensively the lay and clinical evidence on file.  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  However, in 
this case, supplemental information is required prior to the 
adjudication of the claim on appeal and a current evaluation of 
the Veteran's PTSD symptomatology to include an assessment of the 
level of his social and industrial impairment would prove helpful 
in adjudicating the merits of the claim.  In this regard, the 
Board notes that it does appear that there has been a change in 
circumstances as the Veteran indicated during the course of the 
2010 Board hearing, that he had stopped working due to PTSD in 
2009.  Moreover, as noted previously, the Veteran's attorney 
maintains that the Veteran's PTSD symptomatology has gotten worse 
than when most recently evaluated by VA in 2008.  Therefore, a 
new and contemporaneous VA examination should be administered to 
determine the manifestations and level of severity associated 
with the Veteran's PTSD.  See 38 C.F.R. § 3.159 (2009); see also 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (a 
new examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

As mentioned above, the record contains information to the effect 
that the Veteran's circumstances may have changed, inasmuch as he 
has reportedly been unemployed due to PTSD since March 2009.  The 
Board notes that a request for a total disability rating based 
upon individual unemployability due to service- connected 
disabilities (TDIU), whether expressly raised by a veteran or 
reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  
Hence, the Veteran's claim for an increased rating for his PTSD 
from May 21 2007, to the present includes consideration of 
whether a TDIU is warranted under the provisions of 38 C.F.R. § 
4.16.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

In this regard, the Agency of Original Jurisdiction (AOJ) will be 
asked to send the Veteran a Veterans Claims Assistance Act of 
2000 (VCAA) notice letter for the TDIU component of the increased 
evaluation claim.  This letter should notify the Veteran and his 
representative of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the TDIU 
claim.  The notice should also indicate what information or 
evidence should be provided by the Veteran and what information 
or evidence VA will attempt to obtain on the Veteran's behalf.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The Board further notes that at this point, the record reflects 
that the Veteran has asserted that his is unable to work, but he 
does not have one disability ratable at 60 percent or more or a 
combined disability rating of 70 percent, consideration of 
whether a referral for extraschedular consideration is warranted 
in this case is required.  Specifically, in cases where the 
Veteran is unemployable by reason of service-connected 
disabilities but does not meet the schedular criteria under 
38 C.F.R. § 4.16(a), the rating board is authorized to refer the 
case to the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation.  38 C.F.R. § 4.16(b).  
Accordingly, the case must be remanded for proper notice, 
development, and consideration of referral for extraschedular 
consideration under 38 C.F.R. § 4.16(b), as appropriate.  

Finally, VA treatment records dated through September 2010 have 
been associated with the claims file.  These records reflect that 
the Veteran has received ongoing treatment for PTSD.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  For this reason VA treatment records 
dated from September 2010, forward, will be requested.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with the opportunity to identify any 
additional relevant medical treatment 
records, from either private or VA 
facilities, which pertain to increased 
rating claim for PTSD that have not yet 
been associated with the claims file.  
Appropriate steps should be taken to obtain 
any such identified records, as well as to 
obtain VA outpatient psychiatric records 
dated from September 2010, forward.

2.  The RO/AMC shall afford the Veteran 
appropriate notice in compliance with the 
VCAA regarding a claim for 
TDIU/extraschedular evaluation.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA psychiatric 
examination in order to assess the severity 
of his service-connected PTSD.  The entire 
claims file and a copy of this remand must 
be made available to the examiner for 
review in conjunction with conducting the 
examination of the Veteran.  All necessary 
and indicated special studies or tests, to 
include psychological testing, shall be 
accomplished.  The report of examination 
shall include a discussion of the Veteran's 
lay history and symptomatology as well as a 
summary of the pertinent lay and clinical 
history pertinent to the appeal period 
extending from May 21, 2007.  The Veteran's 
employment history and status should also 
be provided and clarified to include 
indicating whether the Veteran is currently 
employed.  

The findings of the examiner should address 
the level of social and occupational 
impairment attributable to the Veteran's 
PTSD and the examiner is asked to assign a 
numerical code under the Global Assessment 
of Functioning (GAF) scale provided in the 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition.  In doing so, the 
examiner is asked to reconcile the 
previously assigned GAF scores applicable 
to the appeal period, to the extent 
possible.  In addition, the examiner should 
specifically address whether the Veteran's 
service-connected PTSD prevents him from 
securing or following substantially gainful 
employment.  The examiner shall also 
describe how the symptoms of his service-
connected PTSD affect his social and 
industrial capacity.  

While the symptoms provided in the rating 
criteria are not an exclusive or exhaustive 
list of symptomatology that may be 
considered, see Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002), the examiner 
should comment on the Veteran's thought 
processes, communication, personal 
appearance and hygiene, behavior, 
orientation in all spheres, work and family 
relations, speech, affect, abstract 
thinking, mood, memory, and ability to 
understand complex commands.  The examiner 
should also address the presence or absence 
of the following: delusions or 
hallucinations; suicidal ideation; anxiety, 
suspiciousness, or panic attacks; and 
obsessive rituals which interfere with 
routine activities.  

A complete rationale for all opinions 
expressed should be provided in the report.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  

The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim for a TDIU.  In so 
doing, the RO/AMC may decide to pursue 
further development of the Veteran's 
employment history, or to obtain additional 
medical evidence or medical opinion, as is 
deemed necessary.  

5.  The RO/AMC should then readjudicate the 
Veteran's claims for an increased 
evaluation for PTSD for the portion of the 
appeal period extending from May 21, 2007, 
and the claim for TDIU benefits. 

If appropriate, the RO/AMC should consider 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for extra-
schedular consideration.  

If the decision with respect to the claims 
remains adverse to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board following the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


